Citation Nr: 0019545	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The claim for service connection for a left knee disability 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

CONCLUSION OF LAW

The claim for service connection for a left knee disability 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of his claim.  
Murphy at 81.

"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony) ...; and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet.App. 498 (1995).  The Board points out that for the 
purposes of determining whether a claim is well grounded, it 
must presume the truthfulness of the evidence, "except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet.App. 19, 21 
(1993).

In this case, the service medical records show that the 
veteran was treated for a left knee injury in July 1956, and 
that the examiner indicated that there was a strong 
suggestion of a medial meniscus tear.  In December 1992, the 
veteran received treatment from a private physician with 
complaints of left knee pain, with a history of intermittent 
problems with the left knee for 35 years since an injury in 
service.  Later that month, he underwent arthroscopic surgery 
on the left knee which resulted in diagnoses of degenerative 
chondromalacia and tear of the medial meniscus.  

VA examination in December 1998 noted a history of total left 
knee replacement in September 1998.  The diagnoses were 
status post anterior cruciate ligament injury degenerative 
joint disease, status post left knee replacement, and status 
post orthoscopic surgery.  In a May 1999 statement, a VA 
physician opined that the veteran's current left knee 
disability was due to his service injury.   The VA physician 
reiterated this opinion following VA examination in June 
1999.  

Accordingly, the Board finds that the veteran's claim for 
service connection for a left knee disability is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The claim for service connection for left knee disability is 
well-grounded.  



REMAND

Since the claim for service connection for a left knee 
disability is found to be well-grounded, VA is obligated to 
assist in the development of the claim.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet.App. 
477 (1999).

Upon review, the Board notes that the VA physician's May and 
June 1999 opinions were rendered without review of the 
veteran's claim file.  Following VA examination in July 1999, 
which included review of the veteran's claim file, the VA 
physician changed his mind, and concluded that the veteran's 
current left knee disability was not related to service.  The 
Board notes, however, that the veteran's treatment records 
after 1992 or the hospital and treatment records when a total 
knee replacement was performed in 1998 have not been 
obtained.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left knee 
disability since December 1992.  This 
request should include all treatment 
records pertaining to the veteran's total 
knee replacement in September 1998.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a special orthopedic examination to 
determine the nature and etiology of his 
left knee disability.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The examiner should 
express an opinion concerning whether 
there is any etiological relationship 
between the meniscus tear and/or 
degenerative chondromalacia found after 
service, and the veteran's injury in 
service.  The examiner should also 
express an opinion concerning whether 
there is any etiological relationship 
between the total knee replacement and 
the meniscus tear, or the degenerative 
chondromalacia, and/or the injury in 
service.  The rationale for any opinion 
expressed should be provided.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.   

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for a left knee disability.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

